837 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William GIBBS, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 87-3417.
United States Court of Appeals, Federal Circuit.
Dec. 22, 1987.

Before FRIEDMAN, EDWARD S. SMITH, and MAYER, Circuit Judges.
DECISION
PER CURIAM.


1
The final decision of the Merit Systems Protection Board, Docket No.1 AT07528610680, is affirmed.

OPINION

2
At argument plaintiff urged a distinction between his situation and the one discussed in Davis v. Veterans Administration, 792 F.2d 1111, 1113 (Fed.Cir.1986).  He said that whereas Nurse Davis was intentionally absent without leave for personal reasons, his absence was unintentional;  he would rather have been at work than incarcerated upon a conviction for possession of marijuana.  We see no significant difference between the two situations.  Gibbs intentionally engaged in criminal conduct, the reasonably foreseeable consequence of which was incarceration, which would take him away from his job.  We cannot accept his argument that conviction of a crime resulting in AWOL is less culpable than intentionally absenting oneself from work for personal reasons.


3
In all other respects we affirm on the basis of the Board's opinion.